              Case 1:16-cv-06296-LTS Document 48 Filed 01/28/20                                                                                Page 1 of 2




                                                             ALSTON&BI
                                                                                One Atlantic Center
                                                                           1201 West Peachtree Street
                                                                             Atlanta, GA 30309-3424
                                                                        404-881-7000 I Fax: 404-881-77
                                                                                                                                       ----                   ----·-·---·-·-
                                                                                                                   ---       -·--·-·-·---~-
                                                                                                                                              ~·----

                                                                                                                                                     -·· ..

John A. Jordak, Jr.                                                         Direct Dial: 404-881-7868                                  Email: john.jordak@alston.com




                             l\,"-i'i ,.~
                             i~,b~t         0 Ct\lUU
                                              -"'.1r.nR·SE,Lfnuary 28, 2020
                                                           u
By ECF

Hon. Laura Taylor Swain
United States District Judge
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007-1312

              Re:       Richardson v. Abernathy, et al., No. 16 Civ. 6296 (LTS)
                        Richardson v. Falk, et al., No. 16 Civ. 6297 (LTS)

Dear Judge Swain:

         The parties to the above-referenced actions (the "Derivative Actions") jointly and
respectfully request that the Court continue the stays and adjourn the Initial Pretrial Conferences
set for February 21, 2020 (Dkt. No. 47 in No. 16 Civ. 6296 (LTS) and Dkt No. 51 in No. 16 Civ. 6297
(LTS)) in light of the pending appeal of the related shareholder securities class action captioned
Jackson v. Avanos Medical, Inc., et al., No. 16 Civ. 5093 (LTS) (S.D.N.Y.) (the "Related Securities
Action").

         On October 4, 2016, the Court stayed all proceedings and deadlines in the Derivative
Actions pending the earlier of any of the Defendants in the Related Securities Action answering
the operative complaint or the Related Securities Action being dismissed with prejudice. (Dkt.
No. 20 in No. 16 Civ. 6296 (LTS), and Dkt. No. 25 in No. 16 Civ. 6297 (LTS)). On March 30, 2018,
the Court dismissed the Related Securities Action with prejudice, and on April 27, 2018, Lead
Plaintiff moved for Relief from Judgment and For Leave to Amend (the "Post-Judgment Motion").
(Dkt. Nos. 80, 83-85 in No. 16 Civ. 5093 (LTS)). On March 31, 2019, the Court denied the Post-
Judgment Motion, and on May 1, 2019, Lead Plaintiff filed a Notice of Appeal to the United States
Court of Appeals for the Second Circuit ("Appeal").

        On August 14, 2019, Lead Plaintiff filed his opening appellant brief. [Dkt. Nos. 30 in the
Appeal.] On November 13, 2019, Defendants filed their appellees' briefs. [Dkt. Nos. 48 and 50 in
the Appeal.] On December 4, 2019, Lead Plaintiff filed his reply appellant brief. [Dkt. No. 61 in
the Appeal.] The Appeal is now fully-briefed and oral argument, if any, has not yet been
scheduled.


Alston & Bird LLP                                                                                                                                                  www.alston.com


Atlanta   I   Beijing   I   Brussels   I   Charlotte   I   Dallas   I   Los Angeles   I   New York   I   Raleigh   I   San Francisco   I   Silicon Valley     I   Washington, D.C.
       Case 1:16-cv-06296-LTS Document 48 Filed 01/28/20 Page 2 of 2
Hon. Laura Taylor Swain
United States District Judge
United States District Court
Southern District of New York
January 28, 2020
Page 2




        In light of the pending Appeal in the Related Securities action, the parties respectfully
submit that the Initial Pretrial Conferences scheduled for February 21, 2020 in the Derivative
Actions are not yet necessary and may be adjourned.

        This is the parties' fifth request to adjourn the Initial Pretrial Conference dates. The
parties previously requested that the Court adjourn the Initial Pretrial Conference dates of
October 19, 2018, January 25, 2019, April 5, 2019 and August 2, 2019, which the Court granted.
(See Dkt. Nos. 40-47 in 16 Civ. 6296 and Dkt. Nos. 44-51in16 Civ. 6297.)

        The parties further jointly request that the Court continue the stays in the Derivative
Actions until the appeal is resolved, and that all other terms of the October 4, 2016 Stay Orders
remain in place.

                                                        Respectfully submitted,

                                                        /sf John A. Jordak, Jr.

                                                        John A. Jordak, Jr.
                                                        Counsel for Defendants in Richardson v.
                                                        Abernathy, et al., No. 16 Civ. 6296 (LTS)



cc:   All counsel of record (by ECF)
